DISMISSED; Opinion Filed April 10, 2020




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-01293-CV

                  CAROL M. KAM, Appellant
                            V.
DAVID J. KAM, TRUSTEE FOR THE ROBERT S. KAM TRUST, Appellee

                          On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. PR-11-01368-3

                             MEMORANDUM OPINION
                       Before Justices Whitehill, Molberg, and Nowell
                                 Opinion by Justice Nowell
         This appeal, filed October 22, 2019, challenges the (1) August 9, 2013 final

judgment overruling Carol Kam’s contest to her brother’s will and (2) October 16,

2013 order denying Kam’s motion for new trial and alternative motion to modify

judgment.1 Both were signed by former Associate Probate Judge John Peyton, Jr.

after the parties agreed on the record that he would decide all issues and any appeal

would be taken directly to this Court.




   1
       The contest and motion were also filed by Kam’s nephew. He is not a party to this appeal.
         Because an appeal from a final judgment must generally be filed within thirty

days of judgment, we questioned our jurisdiction over the appeal and directed Kam

to file a letter brief addressing our concern. See TEX. R. APP. P. 26.1. Kam complied,

agreeing we lack jurisdiction but for a different reason–the appellate deadlines have

not been triggered because the judge of the referring court, Probate Court No. 3, has

not signed the judgment.2 Kam is correct.

         Chapter 54A, subchapter C of the Texas Government Code governs the

appointment and use of associate judges in probate cases. See TEX. GOV’T CODE

ANN. Ch. 54A, subch. C. Under section 54A.209(a)(17), the associate judge may

sign a final order that includes a waiver of the right to a de novo hearing before the

referring court. See id. § 54A.209(a)(17). However, the judgment does not become

the judgment of the referring court, and the appellate deadlines are not triggered,

until the judge of the referring court signs the judgment. See id. §§ 54A.214(b),

54A.217(b).

         The final judgment here was signed by the associate judge but not the judge

of the referring court. While the associate judge may have decided all issues and the

parties may have agreed to appeal directly to this Court, the judgment is not

appealable until the judge of the referring court has signed it. See id. §§ 54A.214(b),




   2
       Although given an opportunity to respond, appellee has not filed a response.

                                                   –2–
54A.217(b). Accordingly, we lack jurisdiction and dismiss the appeal and any

pending motions. See TEX. R. APP. P. 42.3(a).




                                         /Erin A. Nowell/
                                         ERIN A. NOWELL
                                         JUSTICE

191293F.P05




                                      –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CAROL M. KAM, Appellant                      On Appeal from the Probate Court
                                             No. 3, Dallas County, Texas
No. 05-19-01293-CV          V.               Trial Court Cause No. PR-11-01368-
                                             3.
DAVID J. KAM, TRUSTEE FOR                    Opinion delivered by Justice Nowell,
THE ROBERT S. KAM TRUST,                     Justices Whitehill and Molberg
Appellee                                     participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee David J. Kam, Trustee for The Robert S. Kam
Trust, recover his costs, if any, of this appeal from appellant Carol M. Kam.


Judgment entered this 10th day of April, 2020.




                                       –4–